DETAILED ACTION
This non-final rejection is responsive to the claims filed 27 October 2022.  Claims 1-20 are pending.  Claims 1, 11, and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11, 13, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 20 specify a second gesture during the home screen which brings up the interface of the FAP and Sap.  However, the specification (Fig. 1, ¶[0062], and ¶[0065]) provide that the first interface is presented right after the device is switched to an unlocked state.  Accordingly, the specification does not support a second gesture.
Similar analysis applies to claims 3 and 13.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 11, and 20 specify a second gesture during the home screen which brings up the interface of the FAP and SAP.  However, the specification (Fig. 1, ¶[0062], and ¶[0065]) provide that the first interface is presented right after the device is switched to an unlocked state.  Accordingly, it is not clear the function of the second gesture, since the first interface is displayed right after the unlocking.  Moreover, the claims do not provide a scenario where the FAP and SAP are not displayed.  The first two limitations provide for establishing interfaces of both the FAP and the SAP in response to the first user input – presumably in an unlocked state.  However, then it is not clear what the difference is between the first user input and the second gesture since they both cause the displaying of the FAP and SAP interfaces.  Moreover, it is not clear what is the home screen.  The specification does not define a home screen.  According to the first two limitations, the user provided a first user input and established a display that includes the interfaces for FAP and SAP.  The last limitation refers to remaining in the unlocked state.  Accordingly, the unlocked state; and thus, the home screen, must contain the FAP and the SAP interfaces.  Thus, it is not clear what is the function of the home screen and the second gesture.  For prior art purposes, Examiner interprets the foregoing in view of the specification; and thus, that the home screen contains the FAP and the SAP.
Independent claims 1, 11, and 20 specify “in response to the mobile terminal being in a locked state” and “in response to the mobile terminal remaining in the unlocked stated”.  However, the claims never established what state the device is in.  It seems that in both the locked state and the unlocked state, the interface shows the FAP and the SAP.  Thus, it is not clear it is not clear whether the device is in a locked state or an unlocked state and what state the device is in during the detection of the first user input.  For prior art purposes, Examiner interprets the foregoing to mean that the device can be locked or unlocked.  
Similar analysis applies to claims 3 and 13.
Claim 5 states that in response to detecting a gesture, to display a home screen instead of displaying the first interface.  However, claim 1 provides that when the phone is unlocked and the home screen is being displayed, the FAP and SAP interfaces are displayed (see above).  In addition, the specification does not define a home screen.  For prior art purposes, Examiner interprets the foregoing to mean the gesture shifted the device from unlocked state to locked state and displayed the home screen which contains the FAP and SAP interfaces. 
Similar analysis applies to claim 15.
Dependent claims inherit the deficiencies of the independent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stallings (US 2010/0159995 A1) hereinafter known as Stallings.

Regarding independent claim 1, Stallings teaches:
A mobile terminal, with a touch screen, comprising at least one processor configured to: display, on the touch screen, a first interface, the first interface including an interface of a first application program (FAP), the interface of the FAP occupying a first area on the touch screen, the first area being part of a whole display area of the touch screen, and first information of the FAP being displayed in the first area;  (Stallings: Fig. 5B; Stallings teaches displaying a weather app.)
detect a first user input;  (Stallings: Fig. 5B and ¶[0060]; Stallings teaches the user providing an input to manipulate one of the windows displayed.  In this example, the user is able to access a text message.)
in response to the first user input, designate a second application program (SAP) to be displayed in the first interface;  (Stallings: Fig. 5B and ¶[0060]; Stallings teaches the user providing an input to manipulate one of the windows displayed.  In this example, the user is able to access a text message.  Accordingly, displaying the text message from Kevin is interpreted as displaying a second application program on the first interface.)
in response to the mobile terminal being in a locked state, display, on the touch screen, the first interface, the first interface including the interface of the FAP and an interface of the SAP, the interface of the SAP occupying a second area on the touch screen, and the second area being part of the whole display area of the touch screen; and  (Stallings: Fig. 5B; Stallings teaches displaying the weather app and the text message from Kevin on a locked interface.)
in response to the mobile terminal remaining in the unlocked state and the home screen being displayed, detect a second gesture, and in response thereto, display the first interface with the interface of the FAP and the interface of the SAP.  (Stallings: Figs. 5B-6A and ¶[0063]; Stallings teaches the user unlocking the device to display an interface.  The interface is the same as the interface displayed previously, during the lock screen.)




Regarding claim 3, Stallings further teaches:
The mobile terminal according to claim 1 (as cited above), wherein the at least one processor is further configured to: collect the habit of using the mobile terminal by the user by active learning; set a first content based on the collected habit of using the mobile terminal by the user; display the first content, the first interface including the first content; and in response to the mobile terminal remaining in the unlocked state and the home screen being displayed, detect a second gesture, and in response thereto, display the first interface with the interface of the FAP, the interface of the SAP and the first content.  (The instant specification does not define how the first content is based on habit.  The instant specification states that it determines habit through active learning.  However, active learning is not defined.  Accordingly, Stallings: ¶[0050]-¶[0052], ¶[0069], and ¶[0075]-¶[0079]; Stallings teaches the user configuring what to show in the windows presented and how many windows to display.  The foregoing is interpreted as the user configuring the device based on their habit.)





Regarding claim 4, Stallings further teaches:
The mobile terminal according to claim 3 (as cited above), wherein the first content includes an application program frequently used, or information frequently viewed.  (The instant specification does not define how the first content is based on habit or specify how “frequently” is defined.  The instant specification states that it determines habit through active learning.  However, active learning is not defined.  Accordingly, Stallings: ¶[0050]-¶[0052], ¶[0069], and ¶[0075]-¶[0079]; Stallings teaches the user configuring what to show in the windows presented and how many windows to display.  The foregoing is interpreted as the user configuring the device based on their habit.)




Regarding claim 5, Stallings further teaches:
The mobile terminal according to claim 1 (as cited above), wherein the at least one processor is further configured to: detect the mobile terminal shifting from the locked state to the unlocked state while the first interface is displayed; and  (Stallings: Figs. 5B-6A; Stallings teaches the user unlocking the device to display an interface.)
in response to detecting a gesture, display the home screen instead of displaying the first interface.  (Stallings: Figs. 5B-6A; Stallings teaches the user unlocking the device to display an interface.)




Regarding claim 6, Stallings further teaches:
The mobile terminal according to claim 1 (as cited above), wherein the at least one processor is further configured to: in response to the mobile terminal being in the locked state and the first interface being displayed, detect a second user input; in response to the second user input, present a part of the first interface which is outside the a current presentation range of the touch screen to the user.  (Stallings: ¶[0060]; Stallings teaches the user being able to scroll through the additional entries which are displayed in the application windows while the phone is locked.)





Regarding claim 7, Stallings further teaches:
The mobile terminal according to claim 6 (as cited above), wherein the second user input is a sliding gesture, a page flipping gesture, or a zooming gesture.  (Stallings: Fig. 5B and ¶[0060]; Stallings teaches the user being able to scroll through the additional entries which are displayed in the application windows while the phone is locked.  The scrolling is performed by sliding the user’s finger.)




Regarding claim 9, Stallings further teaches:
The mobile terminal according to claim 1 (as cited above), wherein the at least one processor is further configured to: perform a first operation in response to detecting a third user input on the interface of the FAP and the mobile terminal being in the locked state; perform a second operation in response to detecting a fourth user input on the interface of the FAP and the mobile terminal being in the unlocked state; wherein the first operation is different from the second operation.  (Stallings: ¶[0059]; Stallings teaches multiple available input to resize, reshape, move, zoo, expand, etc… that may be performed on the application windows.)




Regarding claim 10, Stallings further teaches:
The mobile terminal according to claim 1 (as cited above), wherein the FAP is a weather application program, a news application program, or an e-mail application program.  (Stallings: ¶[0059]; Stallings teaches multiple available input to resize, reshape, move, zoo, expand, etc… that may be performed on the application windows.)



Regarding claims 11, 13-17, 19, and 20, these claims recite a method performed by the mobile terminal of claims 1, 3-7, 9, and 10; therefore, the same rationale for rejection applies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings in view of Freihold (US 2013/0326583 A1) hereinafter known as Freihold in view of Lessing (US 2013/0117689 A1) hereinafter known as Lessing.

Regarding claim 2, Stallings further teaches the mobile terminal according to claim 1 (as cited above).

Stallings does not explicitly teach the limitations of claim 2.

However, Freihold teaches:
wherein the at least one processor is further configured to: detect a first gesture on the an icon associated with the FAP;  (Freihold: Fig. 9B and ¶[0099]; Freihold teaches user performing a gesture to open a preview window of an application.)
in response to the first gesture, present a first window of the FAP after the FAP is started; detect a gesture for closing the first window of the FAP; and  (Freihold: Fig. 9B and ¶[0099]; Freihold teaches user performing a gesture to open a preview window of an application.)
...
...

Stallings and Freihold are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. executing applications on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying various applications on a touch screen in unlocked and locked modes as taught in Stallings with further displaying previews of applications when a user performs a gesture proximate to the application icon as taught in Freihold.  Stallings already teaches applications on a touch screen.  However, Stallings does not explicitly teach displaying previews of applications when a user performs a gesture proximate to the application icon.  Freihold provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Stallings to include teachings of Freihold because the combination would allow the user to view a preview of the application, as suggested by Freihold: ¶[0099].

Stallings in view of Freihold does not explicitly teach:
close the first window of the FAP; 
wherein the interface of the FAP is different from the first window of the FAP. 

However, Lessing teaches:
close the first window of the FAP;  (Lessing: ¶[0049]; Lessing teaches displaying a preview window the longer a user holds a touch.  Further, the preview window is terminated when the gesture ceases to be detected or moves to a substantially different location.)
wherein the interface of the FAP is different from the first window of the FAP.  (Lessing: ¶[0049]; Lessing teaches displaying a preview window the longer a user holds a touch.  Further, the preview window is terminated when the gesture ceases to be detected or moves to a substantially different location.)

Stallings, Freihold, and Lessing are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. executing applications on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying various applications on a touch screen in unlocked and locked modes wherein a user performs a gesture proximate to the application icon to view a preview of the application as taught in Stallings in view of Freihold with closing the application preview as taught in Lessing.  Stallings in view of Freihold already teaches applications on a touch screen and viewing application previews.  However, Stallings in view of Freihold does not explicitly teach closing the preview.  Lessing provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Stallings and Freihold to include teachings of Lessing because the combination would allow the user to control the application preview.


Regarding claim 12, this claim recites a method performed by the mobile terminal of claim 2; therefore, the same rationale for rejection applies.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings in view of Mizutani (US 2012/0066644 A1) hereinafter known as Mizutani.

Regarding claim 8, Stallings further teaches the mobile terminal according to claim 6 (as cited above).

Stallings does not explicitly teach the limitations of claim 6.

However, Mizutani teaches:
wherein the at least one processor is further configured to: prompt tie a user in response to the first interface being already fully presented in the current presentation range of the touch screen.  (Mizutani: ¶[0080]; Mizutani teaches providing a notification to the user when scrolling that the end of contents has been reached.)

Stallings and Mizutani are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. executing applications on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying various applications on a touch screen in unlocked and locked modes wherein a user is able to view more information on the lock screen by scrolling as taught in Stallings with notifying the user that end of content has been reached as taught in Mizutani.  Stallings already teaches the user scrolling content.  However, Stallings does not explicitly teach notifying the user that the end of content is reached, i.e. that the content has been fully presented.  Mizutani provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Stallings to include teachings of Mizutani because the combination would allow the user to know when to stop scrolling.


Regarding claim 18, this claim recites a method performed by the mobile terminal of claim 8; therefore, the same rationale for rejection applies.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145